Citation Nr: 0722749	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  01-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk

INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

In July 2003 and April 2005, the Board re-characterized the 
veteran's claimed disability as a chronic acquired 
psychiatric disability, to include PTSD, and remanded the 
case for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disability to include PTSD, which she alleges was 
caused by sexual assaults or harassments she experienced 
while on active duty.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  See 38 C.F.R. § 3.304(f) (2006).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers; hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The record contains a significant amount of evidence, which 
should be considered when determining whether the veteran's 
statements regarding the alleged stressors are credible.  
This evidence includes: five occasions in the six months 
following the alleged stressors, on which the veteran 
expressed to either a psychologist or a medical doctor, 
either that she hated her job or that she wanted a transfer 
in order to have less contact with her supervisors (the two 
people alleged to have sexually assaulted or harassed her); a 
statement from the veteran's brother-in-law that he received 
a contemporaneous phone call from the veteran during which 
she told him of the alleged stressors and requested advice; 
two performance reviews demonstrating a deterioration in the 
veteran's work performance after the alleged stressors; 
substance abuse by the veteran following the alleged 
stressors; mental health treatment beginning the month of the 
alleged stressors, documenting symptoms of depression and 
anxiety, the veteran's report that her co-workers were making 
innuendoes, and efforts by the psychologist to counsel the 
veteran on her "work situation"; personnel records 
documenting an effort to transfer the veteran to a new 
position as well as refer her for assistance from Social 
Actions and the Women's Advisor; a significant, although 
temporary improvement in the veteran's mental health and job 
performance when she learned that she would be transferred to 
a new position with a different supervisor; multiple suicide 
attempts occurring after the alleged stressors, with one 
reported suicide attempt when the veteran was an early 
teenager, and; a final (and current) diagnosis of PTSD, 
apparently secondary to sexual trauma while in the military, 
made by the veteran's VA mental health provider of six years.

The VA examination obtained in October 2004, as per the July 
2003 remand by the Board, was inadequate as it did not opine 
as to whether the alleged stressors occurred, and if so, 
whether they were sufficient to establish a diagnosis of PTSD 
or another acquired psychiatric disorder.  Nor did the 
examiner conduct a thorough review of the record, including 
the veteran's personnel records and mental health treatment 
records from VA with a current diagnosis of PTSD.  This is 
evidenced by the examiner's comment that he or she "just 
briefly reviewed her records."  The examiner did not provide 
an Axis I diagnosis, but provided an Axis II diagnosis of 
Borderline Personality Disorder.  However, the examiner did 
not discuss a rationale for that diagnosis, did not opine as 
to an etiology, and did not discuss a nexus between any 
diagnosis and the alleged stressors.  A full review of the 
record in conjunction with a new examination should be 
obtained now.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA PTSD 
examination.  The claims file should be provided 
to a physician and reviewed.  The physician must 
be alerted as to:  the five occasions in the six 
months following the alleged stressors, on which 
the veteran expressed to either a psychologist 
or a medical doctor, either that she hated her 
job or that she wanted a transfer in order to 
have less contact with her supervisors (the two 
people alleged to have sexually assaulted or 
harassed her); a statement from the veteran's 
brother-in-law that he received a 
contemporaneous phone call from the veteran 
during which she told him of the alleged 
stressors and requested advice; two performance 
reviews demonstrating a deterioration in the 
veteran's work performance after the alleged 
stressors; substance abuse by the veteran 
following the alleged stressors; mental health 
treatment beginning the month of the alleged 
stressors, documenting symptoms of depression 
and anxiety, the veteran's report that her co-
workers were making innuendoes, and efforts by 
the psychologist to counsel the veteran on her 
"work situation"; personnel records 
documenting an effort to transfer the veteran to 
a new position as well as refer her for 
assistance from Social Actions and the Women's 
Advisor; a significant, although temporary 
improvement in the veteran's mental health and 
job performance when she learned that she would 
be transferred to a new position with a 
different supervisor; multiple suicide attempts 
occurring after the alleged stressors, with one 
reported suicide attempt when the veteran was an 
early teenager, and; a final (and current) 
diagnosis of PTSD, apparently secondary to 
sexual trauma while in the military, made by the 
veteran's VA mental health provider of six 
years.

Based on the examination and the evidence 
detailed herein, an opinion is requested as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
sexual assaults or harassments occurred as 
alleged by the veteran.  If it is determined 
that it is as likely as not that the alleged 
sexual assaults or harassments occurred, the 
examiner should opine as to whether those events 
were sufficient to establish the diagnosis of 
PTSD.  If not, the examiner should opine as to 
whether those events were sufficient to cause 
another acquired psychiatric disorder (and if so 
what).  If other causes exist for the diagnosis, 
those should be so noted.

The physician must set forth a rationale 
underlying any conclusions drawn or opinions 
expressed.

2.  Ask the veteran if there are any outstanding 
records that she wishes VA to obtain for her.  
Facilities the veteran may wish VA to obtain 
records from include:  Humana Hospital of 
Gwinnett, now known as Emory Eastside Medical 
Center; Memorial County Hospital in Broynton, 
New Jersey, and; Mountain View Hospital.  If the 
veteran so desires, VA should obtain current 
releases of information and request the records, 
making reference in the request to the five 
names and two social security numbers the 
veteran has used at different times in her life.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative should 
be afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



